Memorandum


To:       The Honorable Indira Taiwan!, U.S. District Judge
From:     James Pace, U.S. Probation Officer
Date;     July 30,2019
Re:       Jancer Soto (Dkt. No. 17 - CR -10066)
          Request for International Travel



OnFebruary 28,2018 Mr. Soto appeared before Your Honor having previously pled guilty toConspiracy toPossess with Intent
to Distribute and to Distribute Heroin, Fentanyl, and Cocaine, inviolation of 21 U.S.C. § 846; 21 U.S.C. § 841 (a)(1), and 21
use § 841 (b)(1)(C). On thatdate,he was sentenced to 5 yeare of Probation.

The purpose ofthis memorandum is to advise theCourt that Mr. Soto has requested permission totravel to the Dominican
Republic from August 2,2019 toAugust 11,2019. The purpose ofhis travel will be tovisit his grandmother who resides in the
country. Subsequent to receiving thedefendant's request onJuly 9,2019, this officer contacted theConsulate oftheDominican
Republic on his behalf to seek permission for his travel. The probation department has received confirmation from the
consultant that Mr. Soto has permission totravel tothat country. Given that thenature ofhis travel isfamily-related, and due to
Mr. Soto'soverall compliance with hisconditions ofsupervision, theU.S. Probation hasnoobjection to this request.

If Your Honorconcurs,please affixyour signaturebelow.

Reviewed & Approved by:

/sf Brett Wingard
Brett Wingard
SupervisingU.S. ProbationOfficer




      I do not concur




   e Honorable Indira Taiwan!
U.S. District Judge       /
Date:
